923 F.2d 847wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. BARNETT, by his parents and next friends James E.and Cynthia A. BARNETT, James E. Barnett, CynthiaA. Barnett, Plaintiffs-Appellants,v.FAIRFAX COUNTY SCHOOL BOARD, Defendant-Appellee,The Association for Retarded Citizens of the United States,the Paralyzed Veterans of America, United Cerebral PalsyAssociations, Incorporated, National Council on IndependentLiving, the Disability Rights Education and Defense Fund,Incorporated, Amici Curiae.Michael W. BARNETT, by his parents and next friends James E.and Cynthia A. BARNETT, James E. Barnett, CynthiaA. Barnett, Plaintiffs-Appellants,v.FAIRFAX COUNTY SCHOOL BOARD, Defendant-Appellee,The Association for Retarded Citizens of the United States,the Paralyzed Veterans of America, United Cerebral PalsyAssociations, Incorporated, National Council on IndependentLiving, the Disability Rights Education and Defense Fund,Incorporated, Advocacy, Incorporated, Schools are forEveryone, The Association for Persons with Severe Handicaps,the Virginia Tash, Amici Curiae.
Nos. 89-2454, 89-2467.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 2, 1990.Decided Jan. 28, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION